DETAILED ACTION
This Office Action is responsive to the communication filed on 05/12/2022. 
Status of the claims:
Claims 1-30 are previously presented and examined.
Claims 31-32 are New.
Claims 1-32 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 05/12/2022.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 05/12/2022 has been entered.

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 05/12/2022. By this amendment, claims 1, 4, 8, 9, 12, 13, 20, 23, 25, 26, 29, and 30 have been amended and new claims 31-32 have been submitted.

Response to the Claims Rejection under 35 USC § 103
Applicants’ Remarks Made in an Applicants Arguments/Remarks, with respect to the rejection of claims 1-2, 4, 6-10, 12-15, 18-23, 25-27 under 35 U.S.C. § 103 as being unpatentable over Lovell & Stadelmeier; the rejection of claims 3, 11, 16, 24  under 35 U.S.C. § 103 as being unpatentable over Lovell, Stadelmeier & Krishnaswamy; and the rejection of claims 14 and 27  under 35 U.S.C. 103 as being unpatentable over Lovell, Stadelmeier & Taylor has been fully considered. It is noted that the claims have been amended. The amendment, specifically, to independent claims 1 and 20 include new feature which was not recited in previously rejected claims. It is further noted that the amendment to the claims is the result of prior art reference/s and, thus, does narrow the scope of the claims. Furthermore, the Applicant Remarks/Arguments made in the Amendment (see REAMRKS, Pages 13-16) why the cited references alone or in combination should not be suggesting or render obvious all the features of currently amended independent claims 1, 20, 29-30 and new claims 31-32 have been carefully reviewed and persuasive. In light of the amendment to the independent claims; full consideration of the Applicants Remarks/Arguments made in the Amendment; and a further search and consideration performed by the Examiner in view the new feature presented in said independent claims, the rejection of the claims under 35 U.S.C. § 103 made in previous Office Action has been withdrawn.

Allowable Subject Matter
Pending claims 1-32 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 
	
The closest prior art of record are US2014/0146758 issued to Lovell et al. (“Lovell”) and US2010/0041433 issued to Stadelmeier et al. (“Stadelmeier”).  
Regarding the subject matter recited in the previously presented claims 1-30 the prior art (e.g. Lovel) teaches or suggests a receiver and a method for recovering payload data in a received signal comprising Orthogonal Frequency Division multiplexed (OFDM) symbols (e.g. Lovell, Title and Abstract:  a receiver and a method for receiving payload data transmitted on a downstream using Orthogonal Frequency Division Multiplexed (OFDM) symbols), the receiver/method comprising: circuitry (e.g. Lovell, Figs. 1, 7) configured to:  obtain a time-domain signal of the received signal (e.g. Lovell, Figs. 5, 7 and Paras [0041]-[0044]); obtain a frequency-domain signal of the received signal (e.g. Lovell, Figs. 5, 7 and Para [0041]-[0044]); detect, from the frequency-domain signal of the received signal, a preamble symbol of the OFDM symbols, the preamble symbol carrying physical layer signalling signaling information which indicates includes parameters for recovering the payload data (e.g. Lovell, Figs. 5, 7 , 13, 17 Paras [0006], [0029], [0044]: demodulates the OFDM symbols of one of the data profiles to detect and to recover the payload data using the physical layer signalling data, wherein the physical layer signalling data is received as a preamble of one of the scheduling intervals); detect, from the time-domain of the received signal presence of a signature sequence that is modulated on time-domain samples of the preamble symbol the signature sequence being a time-domain sequence and representing a message (see for example, Figs. 8, and Paras [0006], [0008], [0033], of Lovell: circuitry of the receiver receives signaling data, including preamble symbol that is modulated in time-domain, and detects OFDM symbols), further information about the message being received by the receiver in the physical layer signalling information or the payload data, wherein the time-domain sample of the preamble symbol are arranged after a prefix, a first part of the signature sequence being modulated on the prefix, and a second part of the signature sequence being modulated on at least a portion of the time-domain samples of the preamble symbol that is immediately after the prefix (see for example, Figs. 8, 11, 17  and Paras [0006], [0008], [0033], [0043], [0064] of Lovell: circuitry of the receiver receives signaling data and detects OFDM symbols. The circuitry includes a demodulator configured to demodulate (in time-domain) the OFDM symbols of one of the data profiles to detect and to recover the payload data using the physical layer signalling data and from the communications resources of the OFDM symbols, wherein the OFDM symbols of the received signal have a prefix formed of samples a first part of the signature sequence); and use the physical layer signalling information in the preamble symbol to decode the payload symbols (see for example, Figs. 6-7  and Paras [0006], [0008], [0033], [0044], [0046] of Lovell: the received physical layer signaling data including a preamble is used to decode the payload symbols). Stadelmeier’s invention related to a transmitting apparatus for transmitting signals in a multi carrier system on the basis of a frame structure, each frame comprising at least two signaling patterns adjacent to each other in the frequency direction and at least one data pattern, said transmitting apparatus comprising frame forming means adapted to arrange signaling data and pilot signals in each of said at least two signaling patterns in a frame, each signaling pattern having the same length, and to arrange data on frequency carriers of said at least one data pattern in a frame, transforming means adapted to transform said signaling patterns and said data patterns from the frequency domain into the time domain in order to generate a time domain transmission signal, and transmitting means adapted to transmit said time domain transmission signal. The present invention further relates to a corresponding transmitting method, a frame pattern for a multi carrier system and a receiving apparatus and method as well as a transmitting and receiving system and method. Regarding the subject matter recited in the previously presented claims the prior art (e.g. Stadelmeier) teaches or suggests synchronizing a receiver unit and a transmitter using a signature sequence in order to demodulate frames of a received signal comprising preamble and payload data (see for example, Figs. 14-15, Paras [0028], [0073], [0086] of Stadelmeier). 
However, the subject matter of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitations: obtaining a time-domain signal of the received signal; obtaining a frequency-domain signal of the received signal; detecting, from the frequency-domain signal of the received signal, a preamble symbol of the OFDM symbols, the preamble symbol carrying physical layer signaling information which includes parameters for recovering the payload data; detecting, from the time-domain signal of the received signal, a signature sequence, wherein a first part of the signature sequence is modulated on a guard interval and a second part of the signature sequence is modulated on at least a portion of time-domain samples of the preamble symbol, wherein the preamble symbol is immediately after the guard interval, and the signature sequence is a time-domain sequence and includes samples representing a message, and 2Application No. 16/508,113 Reply to Office Action of November 12, 2021demodulate a frame of the received signal, the frame comprising at least the preamble symbol and payload symbols, And, detect, from the received signal, a preamble symbol of the OFDM symbols and a signature sequence, wherein a first part of the signature sequence  is modulated on a guard interval and a second part of the signature sequence is modulated on at least a portion of the preamble symbol; and demodulate a frame of the received signal, the frame comprising at least the preamble symbol and payload symbols, wherein the preamble symbol is immediately after the guard interval, the signature sequence is a time-domain signal including samples representing a message, the preamble symbol carries physical layer signaling information which includes parameters for recovering the payload data, the signature sequence includes samples representing a message, and  the signature sequence belongs to a set of signature sequences, each signature sequence of the set of signature sequences corresponding to a different message, as recited in independent claims 1, 29 and somehow similarly recited in independent claims 20, 30-32 and further limited in their dependent claims.

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related to a vehicle reception apparatus and a method for receiving a broadcast signal and a vehicle reception method for receiving a broadcast signal. However, none of references teaches or suggests the detailed connection as recited (the underlined subject matter noted above) in the claims of the instant application.
US20100041433	FRAME AND SIGNALING PATTERN STRUCTURE FOR MULTI-CARRIER SYSTEMS
US20140146758	RECEIVER AND METHOD OF RECEIVING AND TRANSMITTER AND METHOD OF TRANSMITTING FOR OFDM SYMBOLS
US20140294124	TRANSMITTER AND METHOD OF TRANSMITTING AND RECEIVER AND METHOD OF DETECTING OFDM SIGNALS
US20160050097	TRANSMITTER AND METHOD OF TRANSMITTING
US20160050095	TRANSMITTER AND METHOD OF TRANSMITTING PAYLOAD DATA, RECEIVER AND METHOD OF RECEIVING PAYLOAD DATA IN AN OFDM SYSTEM
US20160065337	TRANSMITTER AND METHOD OF TRANSMITTING PAYLOAD DATA, RECEIVER AND METHOD OF RECEIVING PAYLOAD DATA IN AN OFDM SYSTEM
US20160142237	IMPLICIT SIGNALLING IN OFDM PREAMBLE WITH EMBEDDED SIGNATURE SEQUENCE, AND CYCLIC PREFIX AND POSTFIX AIDED SIGNATURE DETECTION
US20170026152	RECEIVER AND METHOD OF RECEIVING
US20170026220	RECEIVER AND METHOD OF RECEIVING
US20170026221	RECEIVER AND METHOD OF RECEIVING
US20170237591	TRANSMITTER, RECEIVER AND METHODS AND COMPUTER READABLE MEDIUM
US20170338994	RECEIVER AND METHOD OF RECEIVING
US20180145864	RECEIVER AND METHOD OF RECEIVING
US10469220		TRANSMITTER AND RECEIVER AND METHODS OF TRANSMITTING AND RECEIVING
US5084900		SPREAD SPECTRUM SYSTEM WITH RANDOM CODE RETRANSMISSION
US5682376		METHOD OF TRANSMITTING ORTHOGONAL FREQUENCY DIVISION MULTIPLEX SIGNAL, AND TRANSMITTER AND RECEIVER EMPLOYED THEREFOR
US6337855		METHOD, TRANSMITTER AND RECEIVER FOR TRANSMITTING TRAINING SIGNALS IN A TDMA TRANSMISSION SYSTEM
US6785564		METHOD AND APPARATUS FOR LATENCY REDUCTION IN LOW POWER TWO WAY COMMUNICATIONS EQUIPMENT APPLICATIONS IN HYBRID FIBER COAX PLANTS
US6807241		METHOD AND APPARATUS FOR PARTIAL AND COURSE FREQUENCY OFFSET ESTIMATION IN A DIGITAL AUDIO BROADCASTING (DAB) SYSTEM
US6987752		METHOD AND APPARATUS FOR FREQUENCY OFFSET ESTIMATION AND INTERLEAVER SYNCHRONIZATION USING PERIODIC SIGNATURE SEQUENCES
US9782621		RECEIVER THAT USES GUARD SIGNALS TO ESTIMATE SYNCHRONISATION POSITION
US8131218		METHODS AND APPARATUS FOR WIRELESSLY COMMUNICATING SIGNALS THAT INCLUDE EMBEDDED SYNCHRONIZATION/PILOT SEQUENCES
WO2009041793	APPARATUS FOR TRANSMITTING AND RECEIVING A SIGNAL AND METHOD FOR TRANSMITTING AND RECEIVING A SIGNAL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632